EXAMINER’S AMENDMENT
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The Examiner withdraws the Objection to the Abstract as the Abstract has been amended to remove the formalities.

The Examiner withdraws the Claim Objections as the spelling error has been removed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Adeel Haroon (Reg No 64,938) on 7/27/2022.

The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) An eddy current (EC) inspection system comprising: 
an EC probe including a first coil and a second coil to provide corresponding first and second EC response signals; and processing circuitry configured to: 
set a time window for analyzing the first and second EC response signals; 
determine a speed of the EC probe based on determining a time delay between the EC response signals based on a maximum of a cross-correlation of a noise frequency pattern of the first and second EC response signals in the time window; and 
generate a command to adjust operations of the EC probe based on the speed of the EC probe.

16. (Currently Amended) A method for eddy current (EC) inspection, the method comprising: 
acquiring a first and second EC response signals from respective first and second EC coils of an EC probe; 
setting a time window for analyzing the first and second EC response signals:

determining a speed of the EC probe based on determining a time delay between the EC response signals based on a maximum of a cross-correlation of a noise frequency pattern of the first and second EC response signals in the time window; and 
adjusting the speed of the EC probe during an EC inspection based on the determined speed.

22. (Currently Amended) A non-transitory computer readable medium including instructions that, when implemented on a processor, cause the processor to perform operations including: 
acquiring a first and second EC response signals from respective first and second EC coils of an EC probe; 
setting a time window for analyzing the first and second EC response signals; 
determining a speed of the EC probe based on determining a time delay between the EC response signals based on a maximum of a cross-correlation of a noise frequency pattern of the first and second EC response signals in the time window; and 
adjusting the speed of the EC probe during an EC inspection based on the determined speed.

Allowable Subject Matter
Claims 1-5, 7, 10-15, 16, 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest singly or in combination an eddy current (EC) inspection system comprising:
“determining a speed of the EC probe based on determining a time delay between the EC response signals based on a maximum of a cross-correlation of a noise frequency pattern of the first and second EC response signals in the time window” in combination with the other limitations of the Claim.
Claims 2-5, 7, 10-15 and 27 are allowed as depending on Claim 1.
Claim 16 is allowed on the same grounds as Claim 1.
Claims 18-21 and 28 are allowed as depending on Claim 16.
Claim 22 is allowed on the same grounds as Claim 1.
Claims 23-26 and 29 are allowed as depending on Claim 22.

The closest prior art of record is Hensel et al. ("Eddy current sensor based velocity and distance estimation in rail vehicles"; Pub. Date October 1, 2015; IET Journals; Vol 9, Iss 7; pp. 875-881; herein Hensel). Hensel in Figure 4 teaches a four second window used to perform the cross-correlation. Hensel on page 878 teaches a Kalman filter that “combines, in an optimal way, the noisy measurements of a linear system with all relevant information about it to give an estimate of its variables or states”. However, these noisy measurements fed into the Kalman filter do not constitute “a cross-correlation of a noise frequency pattern”. 
Thus, Hensel does not teach the limitations of the Claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866
07/27/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868